COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
                                                                  No. 08-08-00171-CV
                                                  §
 IN THE INTEREST OF V.V.G.,                                           Appeal from
                                                  §
 A CHILD.                                                         383rd District Court
                                                  §
                                                                of El Paso County, Texas
                                                  §
                                                                  (TC # 2005AG2252)
                                                  §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination whether the appeal

should be dismissed for want of prosecution. Finding that Appellant has not filed a brief or a motion

for extension of time, we dismiss the appeal.

       Appellant, Sergio Garcia, failed to file his brief on the due date, July 5, 2008. On July 16,

2008, the Clerk of the Court sent a notice advising the parties that Appellant had not filed his brief

or motion for extension of time. Further, the notice advised the parties of the Court’s intent to

dismiss the appeal for want of prosecution unless one of the parties responded showing grounds to

continue the appeal. No response has been received as of this date. This Court possesses the

authority to dismiss an appeal for want of prosecution when the appellant has failed to file his brief

in the time prescribed, and gives no reasonable explanation for such failure. TEX .R.APP .P.

38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.App.--San Antonio 1998, no

writ). Because Appellant failed to file his brief and has not responded to our inquiry, we dismiss the

appeal for want of prosecution pursuant to TEX .R.APP .P. 38.8(a)(1), 42.3(b), and 42.3(c).
September 24, 2008
                                            ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.